Petition for writ of certiorari to the Circuit Court of Appeals for the Second Circuit; and
Petition for writ of certiorari -to the Circuit Court of Appeals for the Ninth Circuit.
The petitions for writs of certiorari in these cases are granted, the two cases to be heard as one.
Messrs. John D. Morgan and Alan M. Jackson for petitioners in No. 501.
Messrs. Stephen J. Cox and Lynn A. Williams for respondent'in-No. 501.
Messrs. Lynn A. Williams, Stephen J'.. Cox, Clifford C. Bradbury, and Albert G. McCabe for petitioner in No. 528.
Mr. Charles E. Townsend for respondent in No. 528.